Appeal by the defendant from two judgments of the County Court, Suffolk County (Hudson, J.), both rendered December 5, 2008, convicting him of murder in the second degree under indictment No. 573-07 and criminal sale of a controlled substance in the third degree under indictment No. 565-07, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant pleaded guilty to, inter alia, murder in the second degree, admitting that he and two others entered a home without permission while carrying loaded guns, and that in the course of and in furtherance of the burglary, another person was killed. At sentencing, the defendant requested to withdraw his pleas, arguing that he did not personally kill anyone and that his codefendant was permitted to plead guilty to burglary instead of murder. The County Court denied the application.
The defendant contends on appeal that the County Court erred in denying his application to withdraw his pleas without a hearing and in failing to assign a new attorney to represent him on his application to withdraw his pleas. As these contentions do not relate to the voluntariness of the defendant’s pleas, review of the contentions is precluded by the defendant’s valid waiver of his right to appeal (see People v Bradshaw, 18 NY3d 257, 267 [2011]; People v Seaberg, 74 NY2d 1, 10 [1989]; People *760v Washington, 228 AD2d 457 [1996]).
Balkin, J.E, Lott, Roman and Miller, JJ., concur.